We think the evidence warranted the finding that the employment was not interrupted while the deceased was returning from supper on the occasion in question. (Cf. Matter of Johnson v. Smith,263 N.Y. 10; Matter of Goldman v. John Hancock Mut. Life Ins.Co., 276 N.Y. 582.) The employer's first report of injury was not without probative force merely because it was not made upon personal knowledge (Gangi v. Fradus, 227 N.Y. 452, 456, 457).
The order should be affirmed, with costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Order affirmed. *Page 467